Name: 80/29/Euratom: Council Decision of 20 December 1979 amending Decision 77/271/Euratom on the implementation of Decision 77/270/Euratom empowering the Commission to contract Euratom loans for the purpose of contributing to the financing of nuclear power stations
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-01-17

 Avis juridique important|31980D002980/29/Euratom: Council Decision of 20 December 1979 amending Decision 77/271/Euratom on the implementation of Decision 77/270/Euratom empowering the Commission to contract Euratom loans for the purpose of contributing to the financing of nuclear power stations Official Journal L 012 , 17/01/1980 P. 0028 - 0028 Greek special edition: Chapter 12 Volume 2 P. 0032 Spanish special edition: Chapter 12 Volume 3 P. 0199 Portuguese special edition Chapter 12 Volume 3 P. 0199 ****( 1 ) OJ NO L 88 , 6 . 4 . 1977 , P . 9 . ( 2 ) OJ NO L 88 , 6 . 4 . 1977 , P . 11 . COUNCIL DECISION OF 20 DECEMBER 1979 AMENDING DECISION 77/271/EURATOM ON THE IMPLEMENTATION OF DECISION 77/270/EURATOM EMPOWERING THE COMMISSION TO CONTRACT EURATOM LOANS FOR THE PURPOSE OF CONTRIBUTING TO THE FINANCING OF NUCLEAR POWER STATIONS ( 80/29/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , HAVING REGARD TO COUNCIL DECISION 77/270/EURATOM OF 29 MARCH 1977 EMPOWERING THE COMMISSION TO ISSUE EURATOM LOANS FOR THE PURPOSE OF CONTRIBUTING TO THE FINANCING OF NUCLEAR POWER STATIONS ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , WHEREAS THE LOAN LEVEL OF 300 MILLION EUROPEAN UNITS OF ACCOUNT MENTIONED IN DECISION 77/271/EURATOM ( 2 ) HAS BEEN REACHED ; WHEREAS EXPERIENCE SHOWS THAT IT IS DESIRABLE TO RAISE , BY 500 MILLION EUROPEAN UNITS OF ACCOUNT , THE TOTAL AMOUNT OF BORROWINGS WHICH THE COMMISSION IS EMPOWERED TO CONTRACT IN THE NAME OF THE EUROPEAN ATOMIC ENERGY COMMUNITY , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE SOLE ARTICLE OF DECISION 77/271/EURATOM IS HEREBY REPLACED BY THE FOLLOWING : ' SOLE ARTICLE LOANS AS PROVIDED FOR IN ARTICLE 1 OF DECISION 77/270/EURATOM MAY BE CONTRACTED FOR AMOUNTS THE TOTAL OF WHICH SHALL NOT EXCEED 1 000 MILLION EUROPEAN UNITS OF ACCOUNT . WHEN THE TOTAL VALUE OF THE TRANSACTIONS EFFECTED REACHES 800 MILLION EUROPEAN UNITS OF ACCOUNT , THE COMMISSION SHALL INFORM THE COUNCIL , WHICH , ACTING UNAIMOUSLY , SHALL DECIDE ON THE FIXING OF A NEW AMOUNT AS SOON AS POSSIBLE . ' DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . TUNNEY